                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:21-CV-069-RJC-DCK

 CBD INDUSTRIES, LLC,                                    )
                                                         )
                Plaintiff,                               )
                                                         )
    v.                                                   )   ORDER
                                                         )
 MAJIK MEDICINE, LLC,                                    )
                                                         )
                Defendant.                               )
                                                         )

         THIS MATTER IS BEFORE THE COURT on Plaintiff CBD Industries, LLC’s

“Consent Motion For Extension Of Time To Respond To Counterclaim” (Document No. 22) filed

May 6, 2021. This motion has been referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered the motion

and the record, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that Plaintiff CBD Industries, LLC’s “Consent Motion

For Extension Of Time To Respond To Counterclaim” (Document No. 22) is GRANTED.

Plaintiff shall file an Answer, or otherwise respond to Defendant’s Counterclaim, on or before

July 6, 2021.

         SO ORDERED.

                                      Signed: May 6, 2021
